Citation Nr: 0517175	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  94-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for maxillary 
sinusitis with headaches, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1975 to February 
1976.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, in part, granted service 
connection for maxillary sinusitis, assigned that disability 
a noncompensable evaluation, effective June 25, 1992, denied 
service connection for headaches, and denied an effective 
date prior to January 31, 1992, for the assignment of a 50 
percent evaluation for acne scarring of the face with atopic 
dermatitis with depressive disorder.

In rating and Hearing Officer decisions dated March 1994 and 
January 1999, and a supplemental statement of the case issued 
in February 2000, the RO increased the evaluation assigned 
the veteran's maxillary sinusitis to 10 percent, effective 
June 25, 1992, subsequently recharacterized the maxillary 
sinusitis disability to include headaches, and also assigned 
an earlier effective date, first of April 03, 1991, then of 
September 15, 1989, for the assignment of a 50 percent 
evaluation for acne scarring of the face with atopic 
dermatitis with depressive disorder.

In September 2000 and August 2001, the Board remanded the 
veteran's appeal to the RO for additional action.  In the 
former remand, the Board explained that, because the medical 
evidence of record reflected a likely existence of headaches 
other than those that are due to sinusitis, the RO's grant of 
service connection for headaches associated with sinusitis 
did not represent a complete grant of the benefit being 
sought.  The Board thus included on appeal a claim of 
entitlement to service connection for headaches, other than 
sinusitis related.  Subsequently, in a decision issued in 
July 2004, the Board denied service connection for headaches, 
other than sinusitis related and denied the claim of 
entitlement to an effective date prior to September 15, 1989, 
for the assignment of a 50 percent evaluation for acne 
scarring of the face with atopic dermatitis with depressive 
disorder.  In addition, the Board remanded the claim of 
entitlement to a higher initial evaluation for maxillary 
sinusitis with headaches, currently evaluated as 10 percent 
disabling, to the Appeals Management Center (AMC) in 
Washington, D.C., for additional action.  The case has now 
been returned to the Board. 

The veteran testified in support of the sole claim now 
remaining on appeal at hearings held at the RO in December 
1993, before a Hearing Officer, and in April 2001, before the 
Board.   


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran's maxillary sinusitis is manifested by 
frequent headaches, a nasal tone when speaking, mild 
tenderness on deep palpation of the frontal sinuses, mild 
congestion in the mucosa of the left nostril, moderate to 
severe congestion in the mucosa of the right nostril, and a 
slightly swollen right nostril with some irregularity on the 
surface.  

3.  The veteran's maxillary sinusitis does not cause 
frequent, severe incapacitating recurrences, purulent 
discharge or crusting reflecting purulence.  

4.  The veteran's maxillary sinusitis with headaches is not 
so exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for maxillary sinusitis with headaches have not been 
met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 
(2004); 38 C.F.R. § 4.97, Diagnostic Code 6513 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated October 2001, after the RO initially granted the 
veteran service connection for sinusitis and assigned that 
disability a noncompensable evaluation in a rating decision 
dated April 1993.  However, given that notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide subsequent remedial notice.  Rather, the 
timing of such notice reflects compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of his appeal also reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

In the October 2001 letter, the RO acknowledged the veteran's 
claim, explained to him the evidence needed to substantiate 
that claim, indicated whether VA would obtain such evidence 
or whether it was the veteran's responsibility to do so, 
notified him of the change in the law and VA's duty to 
assist, and indicated that it was developing his claim 
pursuant to that duty.  The RO noted that it would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claim, including medical records, employment 
records, and records from federal agencies, provided the 
veteran identified the sources of those records.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to submit evidence to support his claim.  The RO specifically 
requested the veteran to identify or obtain and submit all 
information and evidence he wished to have considered in 
support of his claim.  The RO indicated that if the veteran 
wished VA to obtain medical reports on his behalf, he should 
sign the enclosed forms authorizing their release.  

Moreover, in rating and Hearing Officer decisions dated April 
1993 and March 1994, a statement of the case issued in August 
1993, remands dated September 2000, August 2001, and July 
2004, a letter to the veteran dated July 2004, and 
supplemental statements of the case issued in September 1993, 
March 1994, February 2000, September 2003, and March 2005, 
VA, via the RO, AMC, and Board, provided the veteran some of 
the same information furnished in the October 2001 letter, 
identified the reasons for which the veteran's claim was 
denied, the evidence it had requested in support of that 
claim, the evidence it had considered in denying that claim, 
and the evidence still needed to substantiate that claim, and 
furnished the veteran all regulatory provisions pertinent to 
his claim, including those governing ratings of diseases of 
the respiratory system, prior to and as of October 7, 1996, 
and those governing VA's duties to notify and assist.  
Contrary to the assertion of the veteran's representative, 
set forth in a Written Brief Presentation dated May 2005, AMC 
also notified the veteran of the consequences of any failure 
to attend a scheduled VA examination.  In a July 2004 letter, 
the AMC specifically advised the veteran that it had asked 
the VA medical facility nearest to his home to schedule him 
for a VA examination, that if he could not keep the 
appointment he should contact the facility to reschedule and 
that any failure to report for such an examination, without 
good cause, would result in an adjudication of his claim 
based on the evidence of record.  The veteran did not report 
for the scheduled VA examination in September 2004 and a 
subsequent one scheduled for February 2005.  In the March 
2005 supplemental statement of the case provided to the 
veteran it was noted that he did not report for the 
examination scheduled for February 2005.  There was no 
response from the veteran that he was unable to report.

Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  First, it secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including VA and 
private treatment records.  In a Statement of Representative 
in Appeals Case dated March 2004, the veteran's 
representative indicated that the veteran had no further 
medical evidence to submit and that he wished to rest his 
appeal on previously submitted documentation.  

Second, VA conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording him a VA nose, 
sinus, larynx and pharynx examination in August 1999, during 
which an examiner discussed the severity of the veteran's 
sinusitis.  VA endeavored to afford the veteran another such 
examination after he reported a worsening in his disability; 
however, in September 2004, the veteran did not report for 
the examination or for a second examination scheduled for 
February 2005.  There is a notation in the file that if the 
veteran missed the September examination, because of weather, 
another should be scheduled.  The veteran's representative 
asserts that the examination should be rescheduled because 
there is indication in the record that weather-related 
problems might have interfered with the veteran's ability to 
attend.  The Board acknowledges this assertion.  However, the 
record reflects that VA already took such action by 
rescheduling the veteran for such an examination in February 
2005.  It is noted in the March 2005 supplemental statement 
of the case that the veteran did not report for the 
examination and no explanation has been provided.  According 
to VA regulation, when a veteran, without good cause, fails 
to report to a VA examination in conjunction with an original 
claim, which includes a claim for a higher initial rating, 
the claim shall be rated based on the evidence of record  See 
38 C.F.R. § 3.655.     

Under the facts of this case, the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  See also Mayfield 
v. Nicholson, No. 02-1077, slip op. at 15 (Vet. App. April 
14, 2005) (holding that an error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984))).  Given that VA 
has done everything reasonably possible to notify and assist 
the veteran, the Board deems this claim ready for appellate 
review.     

II.  Analysis of Claim

The veteran seeks a higher initial evaluation for sinusitis.  
According to written statements submitted during the course 
of this appeal and transcripts of the veteran's December 1993 
and April 2001 hearing testimony, he argues that the 10 
percent evaluation currently assigned this disability does 
not accurately reflect the severity of his sinus 
symptomatology.  Allegedly, his sinusitis necessitates the 
daily use of nasal corticosteroid spray as a precaution and 
causes incapacitating sinus attacks once monthly.  These 
attacks reportedly consist of headaches, sniffles, sneezing 
and a runny nose, do not respond to nasal spray, and 
necessitate the use of Benadryl, which knocks him out, but 
not antibiotics.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004). 

The RO has evaluated the disability at issue in this appeal 
as 10 percent disabling pursuant to Diagnostic Code (DC) 
6513.  Effective October 7, 1996, the criteria for rating 
diseases of the respiratory system, which include maxillary 
sinusitis evaluated under DC 6513, were amended.  See 61 Fed. 
Reg. 46,728 (Sept. 5, 1996).  As indicated in its July 2004 
remand, the RO notified the veteran of the regulatory change, 
provided him the former and revised criteria for rating 
sinusitis and considered his claim pursuant to those 
criteria.  

Where the law or regulations governing a claim change while 
the claim is pending, as in this case, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, for the period prior to the effective date 
of the change, the Board must apply the former version of the 
regulation.  VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 
33,422 (2000).

Prior to October 7, 1996, DC 6513 the rating criteria for 
maxillary sinusitis provided a 10 percent evaluation for 
moderate sinusitis with discharge or crusting or scabbing and 
infrequent headaches.  A 30 percent evaluation was assignable 
for severe sinusitis with frequent incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 50 percent 
evaluation was assignable for postoperative sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, DC 6513 (1995).

As of October 7, 1996, DC 6513 the rating criteria for 
maxillary sinusitis provided a 10 percent evaluation for one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
assignable when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is assignable following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, DC 6513 (2004).  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 
6513, Note (2004).

Based on the above criteria as well as the evidence and 
reasoning noted below, the Board finds that the veteran's 
maxillary sinusitis with headaches does not more nearly 
approximate the criteria for an evaluation in excess of 10 
percent under either version of DC 6513 for the period of the 
appeal. 

As previously indicated, the veteran had active service from 
March 1975 to February 1976.  During this time period, he 
occasionally reported a sore throat, stuffy head, tender 
sinuses, a cough, and headaches, which examiners attributed 
to various medical conditions, including once, in part, to 
maxillary sinusitis.  On separation examination conducted in 
February 1976, the veteran reported that he had had ear, nose 
and throat trouble, sinusitis and hay fever.  In response to 
this reported history, an examiner noted that, since August 
1975, the veteran had had allergic rhinitis manifested by a 
stuffy nose with postnasal drainage, and which responded well 
to over-the-counter medication.  The examiner also noted 
normal clinical evaluations of the veteran's nose, sinuses, 
mouth and throat.  

Following discharge in 1976, the veteran did not again seek 
medical treatment until 1982.  During a VA hospitalization 
that year and VA and private outpatient treatment visits in 
1987 and from 1991 to 1993, the veteran occasionally reported 
headaches and respiratory symptoms, including breathing 
difficulties and wheezing.  Examiners did not attribute these 
symptoms to sinusitis, but rather to bronchial asthma and 
various psychiatric disorders.  

During VA examinations conducted in December 1992, examiners 
noted congested nasal mucosa and headaches, but no active 
disease.  X-rays showed partial ossification of the right 
maxillary sinus.  Diagnoses included chronic headaches and 
right maxillary sinusitis.  

Since 1992, when the veteran filed his claim for service 
connection for a sinus condition, he has received additional 
VA and private medical treatment and undergone VA 
examinations.  During treatment visits from 1993 to 2003, the 
veteran regularly reported and examiners regularly noted 
headaches.  In February 1994, examiners attributed head 
congestion and postnasal drip to sinusitis.  In August 1999, 
a paranasal sinus series revealed chronic right maxillary 
sinusitis.

During a VA nose, sinus, larynx, and pharynx examination 
conducted in August 1999, the veteran reported sinus problems 
since 1975.  He indicated that prior to 1980 or 1990, when he 
started using steroid nasal spray, he experienced congestion 
in his face, nasal drip and postnasal drip.  Since using the 
spray twice daily, his symptoms have reportedly improved and 
now include a lesser degree of postnasal drip, rarely, clear 
nasal drip, daily sinus headaches, typically with an 
intensity of 5/10, but occasionally with a more severe 
intensity of 8/10, congestion around the nasal and frontal 
sinus areas, a stuffy nose, and a tendency to sneeze.  The 
veteran reported that he had not had any sinus episodes 
requiring antibiotic treatment.  

The examiner noted that the veteran was in no pain or acute 
respiratory distress, spoke with a somewhat nasal tone, did 
not appear to be short of breath or have difficulty 
breathing, expressed no whistling noises during normal 
breathing, had mild tenderness on deep palpation of the 
frontal sinuses, no tenderness in the maxillary sinuses, no 
discoloration of the nasal or paranasal area, mild congestion 
in the mucosa of the left nostril, moderate to severe 
congestion in the mucosa of the right nostril, a slightly 
swollen right nostril with some irregularity on the surface, 
no congestion in the oral cavity, no tonsillar enlargement, 
and no postnasal drip.  Based on these findings, the examiner 
diagnosed chronic sinusitis.     

As previously indicated, an initial evaluation in excess of 
10 percent for sinusitis may be assigned only if the evidence 
establishes severe sinusitis with frequent incapacitating 
recurrences, severe and frequent headaches, and purulent 
discharge or crusting reflecting purulence (prior to October 
7, 1996), or three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

In this case, the above evidence of record establishes that, 
since the veteran's discharge from service, he has regularly 
complained of, and received treatment for, headaches.  
However, he has only rarely sought treatment for other 
symptoms associated with his service-connected sinusitis.  
His maxillary sinusitis has been shown to manifest as 
frequent headaches, a nasal tone when speaking, mild 
tenderness on deep palpation of the frontal sinuses, mild 
congestion in the mucosa of the left nostril, moderate to 
severe congestion in the mucosa of the right nostril, and a 
slightly swollen right nostril with some irregularity on the 
surface.  

Although the veteran has reported monthly episodes of 
incapacitating sinusitis, the medical evidence of record, 
which reflects few sinus complaints, does not support this 
reported history.  Even assuming that such episodes occur as 
alleged, a schedular evaluation in excess of 10 percent is 
not assignable under the former criteria for evaluating 
sinusitis because even though the veteran experiences 
frequent, sometimes severe, headaches, he has never been 
shown to have purulent discharge or crusting reflecting 
purulence.  In fact, he has stated that the nasal spray he 
uses on a daily basis has successfully alleviated such 
symptoms.  Again, assuming that the reported incapacitating 
episodes occur as alleged, an evaluation in excess of 10 
percent is also not assignable under the revised criteria for 
evaluating sinusitis because, by the veteran's own admission, 
his disability has not necessitated the use of antibiotics.  
In addition, as previously noted, no examiner has associated 
purulent discharge or crusting reflecting purulence with the 
veteran's sinusitis.  

There is also no indication that the schedular criteria are 
inadequate to evaluate the veteran's sinusitis.  The veteran 
does not allege, and the evidence does not establish, that 
this disability causes marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitates frequent periods of hospitalization.  
Accordingly, the veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In light of this fact, the Board is not required 
to remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. 
§ 3.321(b)(1) (2004).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2004).  At 
present, however, the 10 percent evaluation the RO initially 
assigned the veteran's sinusitis is the most appropriate 
evaluation given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for an initial evaluation in excess of 10 percent 
for maxillary sinusitis with headaches have not been met for 
any period of his appeal.  In reaching this decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
may not be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim, 
that claim must be denied.


ORDER

An initial evaluation in excess of 10 percent for maxillary 
sinusitis with headaches is denied.  



	                        
____________________________________________
STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


